 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 204, Sheet Metal Workers' Interna-tional Association, AFL-CIO (The Majestic Com-pany) and Estill Taylor. Case 25-CB-3205October 30, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELI.OOn June 12, 1979, Administrative Law Judge JuliusCohn issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.As more fully stated in the Administrative LawJudge's Decision, the dispute underlying the instantproceeding originated as a result of Respondent'shandling of a grievance concerning the discharge ofemployee Steven Kahn by The Majestic Company.At the time of Kahn's discharge in October 1977,.Charging Party Estill Taylor held the position of Re-spondent's chief steward at Majestic2and served onRespondent's six-member grievance committee.Upon consideration of Kahn's case, a majority of thegrievance committee decided not to press for Kahn'sreinstatement. Although Taylor opposed this posi-tion, he acceded to the majority.After being advised of Respondent's position con-cerning his discharge, Kahn spoke with Taylor andtold him that his father had advised him to file unfairlabor practice charges against Respondent. Taylor re-plied that his father "was a smart man."Kahn thereafter filed a charge against Respondentwith the Board, and Respondent's president, WayneSpencer, gave an affidavit to a Board agent. WhenSpencer learned that the Board agent wanted to inter-view Taylor, Spencer instructed Taylor not to give anaffidavit to the Board agent without representation byRespondent's counsel. After Taylor indicated that hewould not follow these instructions, Spencer orderedTaylor not to speak to any Board agent without legalcounsel and that, if he did, charges under Respon-dent's constitution would be brought against him.I Unless otherwise specified all dates are 1977.: In June 1976 Taylor was elected chief steward for a 3-year term.Taylor thereafter gave an affidavit to the Boardagent without the presence of Respondent's counsel.On November 3, Spencer filed internal union chargesagainst Taylor. As a result of proceedings stemmingfrom these charges, a trial committee formed by Re-spondent found that Taylor violated two sections ofRespondent's constitution3and he was removed fromhis office as chief steward. Jimmy Slone, a member ofa trial committee, testified that evidence regardingTaylor's advice to Kahn to go to the Board as well ashis decision to talk to the Board agent without legalrepresentation led to the committee's finding thatTaylor was guilty of two of the three charges filedagainst him4and that he should be removed fromoffice.We agree with the Administrative Law Judge thatRespondent had a legitimate interest in ordering Tay-lor, at the time an undisputed agent of Respondent,not to speak with a Board agent without its counselconcerning unfair labor practice charges filed againstit.5However, the evidence clearly shows that Respon-dent also reached its decision to remove Taylor fromhis office because of evidence that he advised em-ployee Kahn to file charges with the Board againstRespondent, and it has not even attempted to showthat his advice to Kahn did not play an integral partin Respondent's decision to remove him from office.To that extent, Respondent's decision runs squarelyagainst our statement in Charles S. Skura6that:Considering the overriding public interest in-volved, it is our opinion that no private organiza-tion should be permitted to prevent or regulateaccess to the Board ....The Board has consistently found that the removal ofa steward from office constitutes unlawful coercionunder Section 8(b)(l)(A) where the removal adverselyT he two provisions which Taylor was found to have violated were:Art. 17, Sec. I(b):Refusal or failure to perform any duty or obligation imposed by this(Constitution, the policies of this Association, the valid decision of anyofficer or officers thereof or the valid decisions of the General ExecutiveCouncil or Convention or the valid rules and regulations of any localunion or council.Art. 17. Sec. I(m):Engaging in any conduct which is detrimental to the best interests ofthis Association or any subordinate unit thereof or which will bnng saidunions into disrepute.Slone also testified that he considered evidence that Taylor was not goingto do his duties as a chief steward.See Cao Show Printing Co., Inc., 219 NLRB 739, 742, 746-747 (1975),where the Board, although divided on other issues, was in agreement withthe Administrative Law Judge's statement that a respondent is generallyprivileged to be represented by counsel "during the interview [by a Boardagent] of any supervisor or agent whose statement or actions would bind arespondent."*lc1al 138, International Union of Operating Engineers, AFI. ('1O(Charles S. Skura). 148 NLRB 679, 682 (1964). See also N I..R v. Indu.-trial Union of Marine d Shipbuilding Workers of A.merica, AFL CIO, 391U.S. 418, 424 (1968)1.246 NLRB No. 50318 LOCAL UNION NO. 204, SHEET MLTAL. WORKERSaffects such access to the Board.7It is immaterial thatTaylor was not removed from office for filing a chargehimself, but was instead removed because he advisedanother employees to do so. In either case, restrictionon employee access to the Board is the basis for suchcoercive activity, and is therefore unlawful.8In viewof the absence of this consideration in Shenango In-corporated, 237 NLRB 1355 (1978), we find that caseinapposite and the Administrative Law Judge's reli-ance on it misplaced.Accordingly, we find that Respondent has violatedSection 8(b)(1)(A) of the Act.CONCLUSIONS OF- LAW1. The Majestic Company is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By removing Estill Taylor from the office ofchief steward because it found that he advised an em-ployee to file charges with the National Labor Rela-tions Board, Respondent has violated Section8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.5. Respondent has not engaged in any unfair laborpractices not specifically found herein.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices within the meaning of Sec-tion 8(b)( )(A) of the Act, it shall be ordered to ceaseand desist therefrom and to take certain affirmativeaction to effectuate the policies of the Act.In order to remedy the unfair labor practices hereinfound, it is necessary to restore the situation to itsstatus quo ante as far as possible. To accomplish thiswill require that Taylor be reinstated to the positionof chief steward from which he had been unlawfullyremoved with all rights and privileges previously en-joyed in such position.9We shall also order that Re-'General American Transportalion Corporation. 227 NLRB 1695 (1977).enforcement denied sub nom. N.L R.B. v. International Brotherhold of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers, AFL CIO, 581F.2d 473 (5th Cir. 1978); Amalgamated Meat Cutters and Butcher Workmenof North America, A malgamated Food Employees Union Local 590, AFL ('10(National Tea Company), 181 NLRB 773 (1970). Cf. Amalgamated ClothingWorkers of America and its Baltimore Regional Joint Board and its Local 424.AFL-CIO (Mt. Union Manufacturing Companr,. 193 NLRB 390 (1971).'Philadelphia Moving Picture Machine Operators' nion. Local No. 307,I.A.TS.E. (Velto lacobucci), 159 NLRB 1614 (1966).' While it appears that the term of office which Taylor had been elected toin June 1976 has expired as of June 1979, the failure to order his reinstate-ment to his prior position, pending subsequent proceedings, would affordTaylor less than a full remedy.spondent make Taylor whole for any monetary lossesincurred as a result of his removal from office withinterest thereon in the manner prescribed in FloridaSteel Corptoration, 231 NL.RB 651 (1977). and IsisPlumbing & Heatling Co., 138 NL.RB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, LocalUnion No. 204, Sheet Metal Workers' InternationalAssociation, AFL-CIO, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Removing any steward from his position foradvising any employee to file unfair labor practicecharges with the Board.(b) In any like or related manner restraining or co-ercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Estill Taylor immediate reinstatement tohis former position of chief steward with all rightsand privileges previously enjoyed in such positionand make him whole for any monetary losses sus-tained by him as the result of its unfair labor practicesin the manner and amount provided for in the sectionentitled "The Remedy."(b) Expunge and excise from its records all refer-ences and other evidence in its files to the charge,trial, and suspension from office of Estill Taylor andnotify him, in writing, that such action has beentaken.(c) Post at its business offices and at all otherplaces where notices to members are customarilyposted copies of the attached notice marked "Appen-dix."'°Copies of said notice, on forms provided bythe Regional Director for Region 25, after being dulysigned by Respondent's authorized representation,shall be posted by said Respondent immediately uponreceipt thereof, and be maintained by Respondent for60 consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 25. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.10 In the event that this Order is enlbrced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN FANNING, dissenting:I would affirm the Decision of the AdministrativeLaw Judge for the reasons presented by him.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice. We intendto carry out the Order of the Board and abide by thefollowing:WE WILL NOT remove any job steward fromhis position because he advises any employee tofile unfair labor practice charges with the Na-tional Labor Relations Board.WE WILL NOT in any like or related mannerrestrain or coerce employee-members in the exer-cise of the rights guaranteed them in Section 7 ofthe National Labor Relations Act.WE WILL offer Estill Taylor immediate rein-statement to his former position as chief stewardwith all rights and privileges previously enjoyedin such position and WE WILL make him wholefor any monetary losses sustained by him as aresult of our action in removing him from thisposition, with interest.WE WILL expunge and excise from our recordsall references and other evidence in our files tothe charge, trial, and suspension from office ofEstill Taylor and WE WILL notify him in writingthat such action has been taken.LOCAL UNION No. 204, SHEET METALWORKERS' INTERNATIONAL ASSOCIATION,AFL-CIODECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Ft. Wayne, Indiana, on April 7, July 18, and Octo-ber 5, 1978. Upon a charge filed by Estill Taylor, an indi-vidual, on November 14, 1977, the Regional Director forRegion 25 issued an order consolidating cases and a com-plaint on December 29, 1977.' The complaint alleges thatLocal Union No. 204, Sheet Metal Workers InternationalAssociation, AFL-CIO, herein called Respondent or theI Case 25-CB-3205-2 had been consolidated with this matter, but thecomplaint in that case was settled and severed from the proceeding.Union, violated Section 8(b)(1)(A) of the Act by orderingits member not to cooperate with an investigation con-ducted by the Board, threatening expulsion and reprisals ifmembers cooperated with the Board, and by filing internalcharges against Taylor and removing him from his positionas chief steward. Respondent has denied that it has violatedthe Act as alleged.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examina-tion witnesses, to argue orally, and to file briefs. The Gen-eral Counsel and Respondent submitted briefs which havebeen carefully considered.Upon the entire record in the case and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FA('I1. JURISI)I('rTIONThe Majestic Company, A Division of American Stan-dard Company, Inc., herein called Majestic, is a Delawarecorporation with a principal office and place of business atHuntington, Indiana. Majestic has been engaged in themanufacture, sale, and distribution of fireplaces and relatedproducts, and during the year preceding issuance of thecomplaint manufactured, sold, and shipped from its Indi-ana facility products valued in excess of $50,000 directly topoints outside the State of Indiana. The complaint alleges,Respondent admits, and I find that Majestic is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. IHEF LABOR ORGANIZAIION INVOI,VED)Respondent is a labor organization within the meaning ofSection 2(5) of the Act.111. HIlE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent is the collective-bargaining agent of all pro-duction, maintenance, machine shop, shipping and receiv-ing employees of Majestic pursuant to certification and aseries of collective-bargaining agreements. Since July 1,1977, Wayne Spencer has been president of Respondent. InJune 1976 Estill Taylor, the Charging Party herein, waselected chief steward of Respondent for a 3-year term, anoffice of which the occupant has been conceded to be anagent of the Union.The facts giving rise to the dispute in this proceeding arein the main uncontroverted. The only factual question incontention is whether Respondent took action against Tay-lor because he refused to consult union counsel in connec-tion with his affidavit to be given to a Board agent. orwhether Spencer simply forbade him to give the affidavit.As to this point, which may be the crux of the case, I creditSpencer and other union witnesses to the effect that Spencerat all times insisted that Taylor be represented by union320 LOCAL UNION NO. 204, SHEET METAI. WORKERScounsel before giving an affidavit to the Board agent. Imake this finding because of Taylor's lack of candor in histestimony concerning the preparation of the charge in thisproceeding. Taylor admitted the had never been to the of-fice of the Board, but he had charge forms in his home, andadmitted that he signed the charge which stated that "thatSpencer filed internal union charges against me because Irefused to give an affidavit to a Board agent with unionrepresentation." However, he was vague and evasive re-garding the circumstances under which the charge wastyped or prepared and by whom.The controversy herein derives from the discharge of twoemployees, Kahn and Daniels, by Majestic because theyhad been apprehended drinking on the premises duringworking hours. The employees admitted to the drinking of-fense, but management advised Spencer that it would con-sider revoking the discharges and suspending both employ-ees. However, Kahn filed a claim for unemploymentcompensation in which he stated that he had not beendrinking on the job. When this information was conveyedto Majestic, its manager refused to take back Kahn. Onceagain, at a meeting of the grievance committee, of whichboth Spencer and Taylor were members, Kahn admittedthese facts. The grievance committee considered the entiresituation, including the fact of Kahn lying and his poorwork record, and decided that they would attempt to com-promise the entire matter by dropping Kahn and havingDaniels reinstated and merely suspended. In the delibera-tions Taylor apparently opposed this position and urgedgoing to arbitration for both discharged employees. How-ever, Taylor also admitted in his testimony that he indi-cated he would go along with the majority. This determina-tion was effectuated between Spencer and the Company.Shortly thereafter, Spencer received a call from Kahnrequesting certain documents for use in filing an unfair la-bor practice charge against Majestic. Spencer, being busy atthe time, arranged for Taylor to transmit these materials toKahn. The latter then went to Taylor's home to pick themup and at that time told Taylor that his father had advisedhim to file charges against the Union. Taylor respondedthat his father "was a smart man." Kahn then filed a chargeagainst the Union on October 19. On October 31 Spencer,accompanied by union counsel, gave an affidavit to theBoard agent.A few days later, Spencer was informed by union counselthat the Board agent desired to interview Taylor. At theplant Spencer told Taylor that he should not give an affida-vit to the Board without union counsel. Taylor respondedthat he would talk to whomever he wanted to and Spencershould not tell him who he could talk to. Spencer called aspecial meeting of the grievance committee that day andtold the committee, including Taylor, that they should notgive affidavits to the Board without counsel. Taylor againreplied that he would talk to anyone anytime he wanted to.Spencer then gave Taylor a direct order as president of thelocal that he was not to speak to any Board agent withoutlegal counsel, and, if he did, charges under the constitutionwould be brought against him. Taylor reiterated he wouldwalk to whomever he wanted to. Stetzel, a member of thegrievance committee and a former union president, alsotold Taylor that counsel should be present to represent theUnion.'2In another conversation with Taylor in the plant, Spen-cer asked him if he would go to Indianapolis to give anaffidavit. Taylor stated that he could not go because hiswife had to have the car, whereupon Spencer offered to takeTaylor and pay his lost wages so the Union could get rid ofthe case. Taylor said that he could not go because he hadchoir practice. Spencer then offered to take Taylor to hishome and Spencer's wife would type up a statement whichthey would have notarized and take to union counsel whocould submit it to the Board agent. Taylor refused, at whichSpencer became infuriated, called Taylor some profaneexpletives, and told him that he would have his job. It isclear, and I find, that Spencer was referring to Taylor's jobas chief steward and not his employment. Indeed, TI'avlorhimself testified that there was no interference whatsoeverby Spencer or anyone else on behalf of Respondent in con-nection with his employment at Majestic.Thereafter, Taylor did give an affidavit to the Board,without presence of counsel, at a meeting arranged by theunion attorney with the Board agent.On November 3, Spencer filed internal charges againstTaylor. A trial committee was elected by the union mem-bership, and a trial was conducted on January 7. 1978. atthe conclusion of which Taylor was found guilty of giving astatement to the Board without legal counsel and advisingKahn to go to the Board to file a charge. Taylor was there-upon removed from the office of chief steward. His appealto the International Union was later denied.B. Analsis and ConclusionsThe General Counsel contends that Respondent unlaw-fully removed Taylor as chief steward because of his coop-eration with the Board and because he had counseled Kahnto go to the Board. On the other hand, Respondent urgesthat the Union has a right to counsel in order to defenditself against the charges filed against it and that the Uniongenerally has the right to run its own internal affairs.In Shenango Incorporated, 237 NLRB 1355 (1978), theBoard had occasion to address issues of this type. In thatcase the Board found a violation of Section 8(b)(1)(A) be-cause the union had threatened members with reprisals forengaging in internal union activity. However, the Boardalso dismissed two allegations in which it was urged thatthe union further violated Section 8(b)(l IA) by removing asafety committee chairman because of his activities in con-nection with an internal union election, and because theunion announced that an employee was punished for sup-porting a specific candidate in an internal union election.The Board stated the issue as follows:The issue is one of balancing the employee's Section7 right to engage in internal union affairs against thelegitimacy of the union interest at stake in the particu-2 Taylor either denied or could not recollect that on any occasion Spencermentioned union counsel. Taylor said that Spencer merely insisted that he,Taylor, not give an affidavit to the Board As previously stated. I do notcredit Taylor, not only because his statements concerning the preparation ofhis charge in this case are incredible, but also because Spencer's testimony iscorroboraled by Stetzel and Shoemaker. both members of the grievancecommittee, who credibly testified as to what occurred.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlar case. Thus, in Carpenters Local Union No. 22,United Brotherhood of Carpenters and Joiners of A mer-ica, AFL CIO (William Graziano. d/b/a GrazianoConstruction Company), 195 NLRB 1 (1972), the unionhad no legitimate interest in fining a member for op-posing the incumbent union officers, so the balancewas properly struck in favor of the employee and theviolation was found. Similarly. in General AmericanTransportation Corporation, 227 NLRB 1695 (1977),the Board found an 8(b)(l)(A) violation where theunion removed the steward from office because he filedan unfair labor practice charge with the Board. There,the union had no legitimate interest in defeating em-ployee access to the Board. See, generally, Scofield, etal. v. N.L.R.B., 394 U.S. 423, 428-430 (1969).Here, however, the Union does have a legitimate in-terest in placing in offices such as chairman of thesafety committee those people it considers can bestserve the Union and its membership. Retention of aplant safety committee chairman who is hostile to or indisagreement with the leadership may be undesirableor ineffective for a host of valid reasons. That this mayadd up to union hostility toward having a dissident insuch positions, and make his dismissal a reprisal, as itdid here, does not alter the case. The union is legiti-mately entitled to hostility or displeasure toward dissi-dence in such positions where teamwork, loyalty, andcooperation are necessary to enable the union to ad-minister the contract and carry out its side of the rela-tionship with the employer. In the circumstances ofthis case, the Union's interest outweighs the interest ofLigashesky in retaining his office, and, therefore, we donot find a violation in his removal from office or in theMarch 8 statement to Ligashesky informing him thathis removal was caused by his support for Sadlowski.''See New York City Taxi Drivers Union, Local 3036, AFL CIO (TaxiMaintenance Corp.), 231 NLRB 965 (1977), where the Board found no8(bX IX)(A) violation when the union threatened to remove an employeefrom the position of shop chairman because she had published an articlecritical of the union's handling of a grievance.The instant case presents an even stronger situation fordismissal than Shenango. The allegation that the Union at-tempted to impede access to the Board and cooperationwith the Board in an investigation is not borne out by theevidence. Contrary to the assertion of the General Counsel,Respondent did not order Taylor not to cooperate with theBoard. All it did was to insist that Taylor, as an agent ofRespondent, go to the Board and give his affidavit withunion counsel. Surely the Union is entitled to counsel whenit is a respondent in charges brought against it by a Govern-ment agency. The uncontradicted facts are that Respondentattempted in every way to cooperate with the Board in itsinvestigation of that case. Thus, its president immediatelycame to the Board and submitted an affidavit. When Taylorapparently had some personal difficulties Spencer offered totransport him and pay him for his time. Taylor refused. Asthe Board said in Shenango, "The union is legitimately enti-tled to hostility or displeasure toward dissidence in suchpositions where teamwork, loyalty, and cooperation arenecessary ...." Moreover, the Union is similarly entitled toremove an agent who counsel members to file chargesagainst the Union itself. Such action on the part of anelected official, as in this case, certainly does not indicate"teamwork, loyalty, and cooperation."'I find in all the circumstances that Respondent's removalof Taylor from his position as chief steward was a lawfulexercise of its right to administer its internal affairs as per-mitted by the proviso to Section 8(b)(1)(A) of the Act. Ac-cordingly. I shall recommend dismissal of the complaint.CONCL.SIONS O() LAAWI. Majestic is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]In this connection, the General Counsel's reliance on Philadelphia Mov-ing Picture Machine Operators' Union, Local No. 307, I.A. TS.E. (Velio laco-bucci), 159 NLRB 1614 (1966), is misplaced. In that case the Board found aviolation of Sec. 8(b1XXA) of the Act where a union member was expelledfrom the union for causing a nonmember to file an unfair labor practicecharge with the Board. Obviously, there is a great difference between expel-ling a member from membership and removing an agent from his position aschief steward of the Union. In the instant case, it is conceded that Respon-dent took no action with respect to Taylor's membership, or his employmentstatus at Majestic.322